PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant purchased a truck based upon title information issued by the respondent State agency. After purchasing the truck and being issued a clear title, claimant determined that the title should have been noted as a rebuilt title. Claimant purchased the vehicle for $6,000.00. However, the vehicle was worth only $1,000.00; therefore, claimant seeks $5,000.00 in damages.
In its Answer, respondent admits the validity of the claim and that the amount claimed is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, .the Court is of the opinion to and does make an award to claimant in the amount of $5,000.00.
Award of $5,000.00.